Title: From Benjamin Franklin to Humphry Marshall, 9 July 1769
From: Franklin, Benjamin
To: Marshall, Humphry


Sir,
London, July 9. 1769
I received your obliging Favour of April 13. with Specimens of the several Colours suitable for Painting which you have found in different Parts of our Country. It gives me great Pleasure to see them, and I have shown them to many Persons of Distinction, together with your Letter, which is allow’d to contain a great many sensible and shrewd Observations. There is at present an Appearance as if the Great Ones were about to change their Conduct towards us: I believe they begin to be a little sensible of their Error. It is perhaps too much to expect that they will become thoroughly wise at once. But a little Time, with a prudent steady Conduct on our side, will, I hope, set all right. I shall be oblig’d by a Continuance of your Correspondence, being, very respectfully, Sir, Your most obedient humble Servant
B Franklin
Mr Humphrey Marshall
 
Addressed: To / Mr Humphrey Marshall / West Bradford / Chester County / Pennsylvania / B Free Franklin
